 



EXHIBIT 10.1

SATELLITE SERVICE AGREEMENT

     THIS AGREEMENT between SES Americom, Inc., as agent for SES Americom
California, Inc. (for the period prior to the In-Service Date) and SES Americom
Colorado, Inc. (for the period on and after the In-Service Date), on the one
hand, and EchoStar Satellite Corporation (“Customer”) and EchoStar
Communications Corporation (solely as to the obligation set forth in Section 3.C
of this Agreement), on the other hand, is made effective as of March 21, 2003
(the “Effective Date”). All references to “SES Americom” herein shall include
SES Americom California, Inc., SES Americom Colorado, Inc., and SES Americom,
Inc. as agent for each. Defined terms used in this Agreement have the meanings
specified herein.

ARTICLE 1. SERVICE PROVIDED

A.     Scope. SES Americom has entered into a contract (the “Construction
Contract”) with Vendor for the construction of one Ku-Band and Ka-Band hybrid
communications satellite designated as the “AMC-15 Satellite,” and one
substantially identical satellite designated as the “AMC-16 Satellite” for use
as a ground spare. The AMC-15 Satellite is planned to be In-Service on or about
November 1, 2004. SES Americom will provide to Customer, and Customer will pay
the applicable MRC for, and be entitled to utilize solely for the Intended Use,
the entire communications capacity (including all spare capacity) on the
Satellite in accordance with this Agreement (the “Service”). The Satellite will
be located at the 105° W.L. orbital position (the “Orbital Location”). Technical
performance criteria for the Service on the AMC-15 Satellite and the AMC-16
Satellite (the “Technical Performance Specifications”) are appended to this
Agreement as Attachment A. ***

     The Service will be provided in accordance with the terms and conditions
set forth in this Agreement, including Attachments A — E (as listed below),
which are hereby incorporated by reference in their entirety (collectively, the
“Agreement”). In the event of any conflict or inconsistency between the terms
and conditions set forth in the body of this Agreement and the terms and
conditions set forth in any Attachment hereto, then terms and conditions set
forth in the body of this Agreement shall control.



  Attachment A — Technical Performance Specifications
Attachment B — Hypothetical MRC Partial Loss Adjustments
Attachment C — ***
Attachment D — ***
Attachment E — ***

     Customer may use the Channels for the transmission of digital services, and
for the transmission of analog services, but only to the extent that all
services are consistent with SES Americom’s applicable licenses and coordination
agreements. SES Americom shall have no obligation to modify existing licenses or
coordination agreements or enter into new coordination agreements to allow
analog services.

B.     Terms Related to Construction Contract, Launch Service Agreement, and
Insurance.

     (1)  SES Americom agrees to collaborate with and include Customer in all
future significant decisions related to the Construction Contract, and to obtain
Customer’s prior approval (which approval may be withheld in Customer’s sole and
absolute discretion) prior to making any changes to the Technical Performance
Specifications, although the parties agree that SES Americom will make the final
decisions under all aspects of the Construction Contract not affecting the
Technical Performance Specifications

Execution Copy

CONFIDENTIAL AND PROPRIETARY

This document contains confidential and proprietary information of SES Americom,
Inc. and EchoStar Satellite Corporation that may not be shared with third
parties without the express prior written approval of SES Americom and EchoStar.



***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 



--------------------------------------------------------------------------------



 



(provided such decisions are consistent with SES Americom’s obligations under
this Agreement). Notwithstanding the foregoing, SES Americom agrees to notify
Customer of all changes to the Satellite (even if the relevant changes do not
affect the Technical Performance Specifications), within a reasonable period of
time after making such changes. Subject to any applicable ITAR restrictions and
Vendor’s standard security procedure requirements, Customer shall be permitted
to participate in and be present at: (a) reviews of each of Vendor’s milestone
events leading up to launch of the Satellite (the only remaining milestones for
the AMC-15 Satellite are “PSR” and “Launch”); (b) Vendor’s “Final Integration
and Test,” “Pre-ship Review” and “Launch and In-Orbit Testing Sessions”; and
(c) informal Project Manager meetings and informal project level technical
review meetings. Participation by Customer as contemplated herein shall include
attendance by Customer employees and U.S. citizen representatives at such events
and meetings, consultation with Customer on engineering decisions that affect
the Satellite’s performance (including the ability to meet the applicable
Technical Performance Specifications) and the review of relevant reports and
test results. When available to SES Americom and upon completion of any
necessary ITAR reviews and redactions, if applicable, SES Americom shall
distribute all design review documents to Customer. SES Americom shall also
instruct Vendor to make available to Customer employees and Customer’s U.S.
citizen representatives access to all technical documents under the Construction
Contract, including without limitation the spacecraft performance specification,
subject to any applicable ITAR reviews and redactions. With reasonable prior
notice, SES Americom shall allow Customer, in the presence of SES Americom and
Vendor, to view program hardware in progress in accordance with Vendor’s access
policies and procedures. Subject to any confidentiality restrictions set forth
in the Construction Contract, SES Americom shall afford Customer and Customer’s
U.S. citizen representatives access, while accompanied by SES Americom, to all
work, including without limitation technical data and information, test data,
drawings, documentation (not containing cost information), tooling, and
manufacturing processes, testing and hardware in progress, being performed at
Vendor’s facilities pursuant to the Construction Contract at all times during
the period of Construction Contract performance, provided that such access does
not unreasonably interfere with such work or any other work. SES Americom shall
afford Customer and Customer’s U.S. citizen representatives access, while
accompanied by SES Americom, to work being performed pursuant to the
Construction Contract in Vendor’s subcontractors’ facilities to the extent
Vendor obtains such access, subject to the right of Vendor and SES Americom to
accompany Customer and Customer’s U.S. citizen representatives on any such visit
and subject further to the execution by Customer and Customer’s U.S. citizen
representatives of non-disclosure or similar agreements as may be required by
said subcontractors. SES Americom shall use its reasonable commercial efforts to
obtain Customer and Customer’s U.S. citizen representatives access, while
accompanied by SES Americom, to the work being performed pursuant to the
Construction Contract in Vendor’s subcontractor’s facilities. With respect to
any access, documents or other information that Vendor or SES Americom is
obligated to provide to Customer’s U.S. citizen representatives under this
Agreement, Customer shall be fully responsible for, and shall indemnify and hold
harmless SES Americom for any losses, fines, penalties or liabilities arising
from, any violation by Customer or any of Customer’s U.S. citizen
representatives of any ITAR restrictions in connection with access, documents or
information so provided.

     (2)  In the event that Customer requests a modification of any Satellite
*** then SES Americom will negotiate in good faith and in accordance with SES
Americom’s duties and obligations under Subsection 3.A(11) with Vendor to
implement such modification Customer acknowledges that any requested
modification of the Satellite would be subject to the change procedures set
forth in the Construction Contract and, to the extent such modification results
in an increase or decrease in price or a change to the milestone schedule under
the Construction Contract, such increase or decrease in price and/or the impact
of such change to the milestone schedule shall be passed through to Customer in
the manner provided below. Customer further acknowledges that any such
modification may also require additional approvals or authorizations from the
FCC, which SES Americom shall use its reasonable commercial efforts to obtain.
The parties agree that the increase or decrease in the Satellite Investment as a
result of such a

Execution Copy

2

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



modification requested by Customer will be reflected in the calculation of the
MRC and that the planned In-Service Date will be adjusted to reflect the change
to the milestone schedule in the Construction Contract. The parties agree to
negotiate, in advance and in good faith, regarding any other changes to this
Agreement, if any, reasonably related to such modifications, including without
limitation the Termination Payment, prior to implementing any such
modifications. *** In the event that, notwithstanding good faith negotiations,
the parties are unable to agree to the other changes, if any, to this Agreement
reasonably related to such modifications, no modifications to the Satellite will
be made.

     (3)  SES Americom agrees to collaborate with and include Customer in all
future significant decisions related to the matters surrounding the Launch
Service Agreement, although the parties agree that SES Americom will make the
final decisions under the Launch Service Agreement (provided such decisions are
consistent with SES Americom’s obligations under this Agreement and do not
adversely impact the rights of Customer under this Agreement). Subject to any
applicable ITAR restrictions, Customer employees and Customer’s U.S. citizen
representatives shall be permitted to participate in reviews of each of the
launch service provider’s milestone events with respect to launch of the
Satellite. Customer and Customer’s guests may at Customer’s expense attend the
launch of the Satellite.

     (4)  To the extent that a failure by SES Americom to make payments in
accordance with the terms of the Construction Contract or the Launch Service
Agreement is the direct cause of a delay in the In-Service Date of the
Satellite, then in addition to any rights and remedies that Customer may have in
this Agreement, SES Americom will pay Customer ***.

C.     Service Term. The term for Service (the “Service Term”) on any Satellite
*** shall commence on the In-Service Date for that Satellite, and, except as
otherwise provided herein, shall expire on the earlier of (1) ten years after
such In-Service Date (the “Initial Term”), or (2) the date that Satellite
becomes a Failed Satellite. The Service Term on any Satellite *** that is not a
Failed Satellite may be extended at Customer’s sole option for successive
one-year periods (or a portion thereof in the case of the final extension) until
the Satellite reaches its End-of-Life (each an “Extended Term”), upon written
notice to SES Americom provided at least 180 days prior to the end of the
Initial Term and/or the then current Extended Term, and provided that, at the
time of each such extension, Customer is in full compliance with all of its
obligations under this Agreement.

D.     Service Priorities. In the event of a Partial Loss, SES Americom shall
immediately initiate all commercially and technically reasonable measures,
consistent with protecting the Satellite and all services provided thereon, to
restore the Service as quickly as possible. Restoration shall be effected by
utilizing any available spare equipment on the Satellite to restore the Service
and/or the Channel. If access to spare equipment on the Satellite is required
for more than one Channel as a result of a single event or simultaneous events,
Customer will determine the preferred use of the spare equipment, provided that
Customer’s decision does not adversely impact the Satellite.

E.     Notices. All notices regarding technical or operational matters requiring
immediate attention will be given by telephone to the telephone number set forth
below for Customer and the telephone number set forth in the User’s Guide for
SES Americom and shall be followed by written notification. Any notice required
or permitted to be given hereunder shall be in writing and shall be sent by
facsimile transmission, or by first class certified mail, postage prepaid, or by
overnight courier service, charges prepaid, to the party notified, addressed to
such party at the address set forth below, or sent by facsimile to the fax
number set forth below, or such other address or fax number as such party may
have substituted by written notice to the other party. The sending of such
notice with confirmation of receipt thereof (in the case of facsimile
transmission) or receipt of such notice (in the case of delivery by mail or by
overnight courier service) shall constitute the giving thereof.

Execution Copy

3

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 

      If to be given to Customer:   If to be given to SES Americom: Attn: ***  
Attn: *** Vice President, Space Programs and Operations   General Counsel
EchoStar Satellite Corporation   SES Americom, Inc. 5701 South Santa Fe Drive  
Four Research Way Littleton, CO 80120   Princeton, NJ 08540 Fax #: ***   Fax #:
***       cc: David K. Moskowitz, Esq     Senior Vice President & General
Counsel     (same address and fax number)           ***    

ARTICLE 2. PAYMENTS AND OTHER CONSIDERATIONS/ ***

A. Option Payment.

     (1)  On May 1, 2003, Customer shall pay SES Americom a non-refundable
(except as otherwise set forth in this Agreement) option payment of Fifty
Million Dollars ($50,000,000) (the “Option Payment”) by Customer check. ***

     (2)  The parties agree that SES Americom shall be deemed to have fully
earned the Option Payment as of the In-Service Date, following which neither the
Option Payment nor any portion of the Option Payment shall be returnable or
creditable to Customer, and Customer hereby waives and relinquishes any right
whatsoever to pursue any such refund or credit, except: ***

B.     Monthly Recurring Service Charge. Commencing on the In-Service Date, and
for the duration of the Service Term (including any Extended Terms) Customer
will pay to SES Americom for the Service a monthly recurring service charge (the
“MRC”) of, ***

C.     MRC Adjustments/Refunds.

     (1)  In the event of a Partial Loss (but not a Satellite Failure), Customer
shall be entitled to a refund of any MRC already paid, and a reduction of the
MRC to be paid, in either case applicable to the period of such Partial Loss
until either (i) such Partial Loss is restored through the use of spare
equipment on the Satellite, or (ii) the Service Term ends, in an amount
calculated in accordance with the provisions in Attachment B hereto, *** In the
event of a Satellite Failure for any reason whatsoever, Customer’s obligation to
pay the MRC due for the period after the Satellite Failure shall automatically
terminate as of the date of the Satellite Failure, ***. SES Americom will refund
to Customer any MRC paid for periods subsequent to the date of a Satellite
Failure, including the period between and including the date of the Satellite
Failure and the date upon which it is determined that a Satellite Failure has
occurred.

     (2)  ***

Execution Copy

4

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



E.     Billing and Payment. On the In-Service Date, initial invoices for the MRC
will be issued for the first two months (or first partial month and subsequent
month, as applicable) of Service, and are payable within 15 Business Days after
the In-Service Date. Invoices for the MRC will thereafter be issued monthly
thirty (30) days in advance of the month in which Service is to be provided and
are payable on the first day of such month by wire transfer or Customer check as
per the remittance instructions on the respective monthly invoice (or, in the
event Customer has not received such invoice, in accordance with SES Americom’s
most recent remittance instructions). Invoices for partial months will be
prorated on the basis of a 30-day month. On payments not received by the due
date, SES Americom will assess a late payment charge of the lesser of (1) ***,
or (2) the maximum rate permitted by applicable law, ***. A failure or delay by
SES Americom to send an invoice will not relieve Customer either of its
obligation to pay on a timely basis for Service or of its obligation to pay late
payment charges in the event of late payment.

F.     Taxes and Other Charges. The MRC shall be exclusive of taxes, duties and
other fees or charges levied by governmental authorities on the Service or the
facilities used to provide the Service to Customer. Customer will pay directly
or reimburse SES Americom for all such taxes, duties and other fees or charges.
SES Americom represents that, as of the date hereof, it has no actual knowledge
of any taxes, duties or other fees or charges (1) which would be levied on SES
Americom by any governmental authorities, (2) which would apply to the Service
at the Orbital Location or the facilities used to provide the Service at the
Orbital Location to Customer, provided that the Service is used solely for its
Intended Use, and (3) for which SES Americom would seek reimbursement from
Customer. Notwithstanding the foregoing, in no event will Customer be liable for
any taxes based upon or measured by SES Americom’s net income or property or
employment taxes of SES Americom or any license or permit fees imposed generally
on SES Americom’s use of the Orbital Location, SES Americom’s operation of the
Satellite or the facilities used to provide the Service.

***

ARTICLE 3. REPRESENTATIONS, WARRANTIES AND COVENANTS

A.     SES Americom’s Representations, Warranties and Covenants. SES Americom
hereby represents, warrants and covenants to Customer as follows:

     (1)  It is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. It is duly licensed or
qualified to do business as a foreign corporation in all jurisdictions where the
failure to be so qualified would materially adversely affect its ability to
perform its obligations hereunder. It has all requisite corporate power and
authority to own its properties and carry on its business as now conducted.

     (2)  The execution, delivery and performance (as provided herein) by SES
Americom of this Agreement has been duly authorized by all requisite corporate
action and will not violate any applicable provisions of law or any order of any
court or any agency of government and will not conflict with or result in a
breach under (a) its Articles of Incorporation or By-Laws, or (b) any material
agreement to which SES Americom is a party or by which it is bound.

     (3)  SES Americom has not retained or authorized anyone to represent it as
a broker or finder in connection with this Agreement.

     (4)  In connection with SES Americom’s performance under this Agreement,
SES Americom shall

Execution Copy

5

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



comply in all material respects with all applicable laws, regulations, or orders
of any governmental entity, including without limitation the FCC.

     (5)  SES Americom (a) has filed, and will diligently prosecute,
application(s) with the FCC to launch and operate the AMC-15 Satellite
(including without limitation providing DTH Video Service) in geostationary
orbit at the Orbital Location and (b) agrees to acquire and maintain all
necessary governmental authorizations or permissions to operate the Satellite
(including without limitation providing DTH Video Service) at the Orbital
Location in a manner consistent with the Technical Performance Specifications
and its Intended Use. SES Americom will comply in all material respects with all
applicable FCC and other governmental and intergovernmental orders and
regulations regarding the licensing and operation of the Satellite, including
without limitation those of the ITU. SES Americom shall use all reasonable
efforts to resist any move of the Satellite from the Orbital Location. In the
event that SES Americom is required by order of the FCC to change the Orbital
Location or because of an FCC order or for any other reason (provided such order
or such other reason is not caused solely by the acts or failures to act of
Customer in compliance with its representations, warranties or covenants under
this Agreement) does not have the right to operate the Satellite at the Orbital
Location for the benefit of Customer in accordance with this Agreement and for
its Intended Use, then, effective at the time the Service is terminated for the
foregoing reason, Customer shall be entitled to terminate this Agreement without
any further liability to SES Americom.

     (6)  SES Americom will not place another satellite in service that would
cause interference with the Ku-Band frequencies or the Ka-Band frequencies at
the Orbital Location (including without limitation the Lower Ka-Band Frequencies
and other polarizations available at the Orbital Location).

     (7)  SES Americom has entered into coordination agreements necessary for
operation of the Satellite at the Orbital Location consistent with the Technical
Performance Specifications and the Intended Use and will not amend such
coordination agreements in a way that would adversely impact Customer without
Customer’s prior written consent.

     (8)  In accordance with requests made and instructions given by Customer,
SES Americom shall use commercially reasonable efforts, at Customer’s reasonable
expense, to support Customer’s efforts in obtaining any site licenses, earth
station authorizations and other necessary FCC and other governmental
authorizations to communicate with the Satellite for the Intended Use, provided
that SES Americom shall have no duty or obligation whatsoever under this
Subsection (8) to act or refrain from acting in any way that would materially
adversely impact SES Americom.

     (9)  ***

     (10)  SES Americom’s Program Management for the Satellite will apply the
same degree of care as is normally applied by SES Americom to satellite
construction efforts for the other satellites owned by SES Americom.

     (11)  ***

     (12)  SES Americom will not amend the Construction Contract in a way that
would adversely impact Customer or terminate the Construction Contract without
the express written concurrence of Customer, provided that Customer’s
concurrence shall not be required if notice has been given of the termination of
this Agreement.

     (13)  ***

Execution Copy

6

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



B.     Customer’s Representations, Warranties and Covenants. Customer hereby
represents, warrants and covenants to SES Americom as follows:

     (1)  It is a corporation duly organized, validly existing and in good
standing under the laws of Colorado. It is duly licensed or qualified to do
business as a foreign corporation in all jurisdictions where the failure to be
so qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite corporate power and authority to own
its properties and carry on its business as now conducted.

     (2)  The execution, delivery and performance (as provided herein) by
Customer of this Agreement has been duly authorized by all requisite corporate
action and will not violate any applicable provisions of law or any order of any
court or agency of government and will not conflict with or result in a breach
under (a) its Articles of Incorporation or By-Laws, or (b) any material
agreement to which Customer is a party or by which it is bound.

     (3)  Customer has not employed or authorized anyone to represent it as a
broker or finder in connection with this Agreement.

     (4)  In connection with Customer’s performance under this Agreement,
Customer shall comply in all material respects with all applicable laws,
regulations, or orders of any governmental entity, including without limitation
those governing content of transmissions and all FCC license requirements.

     (5)  Customer will properly illuminate and will use commercially reasonable
efforts to cause third parties that Customer authorizes to use the Service to
properly illuminate the Channels.

     (6)  ***

     (7)  Upon a written request therefor by SES Americom, but in no event more
often than once per calendar year, Customer shall provide to SES Americom a
certification duly executed by an officer of Customer, to the effect that
Customer’s net long term assets (as defined under GAAP) reflected on Customer’s
balance sheet for the immediately preceding calendar quarter exceed or are equal
to $1.2 Billion..

C.     EchoStar Communications Corporation Representations, Warranties and
Covenants.

     (1)  EchoStar Communications Corporation hereby represents, warrants, and
covenants, solely with respect to the obligation set forth in Subsection (2)
below, as follows:

          (a) It is a corporation duly organized, validly existing and in good
standing under the laws of Nevada. It is duly licensed or qualified to do
business as a foreign corporation in all jurisdictions where the failure to be
so qualified would materially adversely affect its ability to perform its
obligations hereunder. It has all requisite corporate power and authority to own
its properties and carry on its business as now conducted.

          (b) The execution, delivery and performance (as provided herein) by
EchoStar Communications Corporation of the obligation set forth in Subsection
(2) below has been duly authorized by all requisite corporate action and will
not violate any applicable provisions of law or any order of any court or agency
of government and will not conflict with or result in a breach under (a) its
Articles of Incorporation or By-Laws, or (b) any material agreement to which
EchoStar Communications Corporation is a party or by which it is bound.

Execution Copy

7

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



     (2)  In the event that Customer’s net long term assets (as defined under
GAAP) reflected on Customer’s balance sheet for any calendar quarter after the
Effective Date are less than $1.2 Billion, then EchoStar Communications
Corporation, or any successor entity thereto that is the ultimate parent of
Customer, shall become, effective at the end of such calendar quarter,
absolutely, irrevocably, unconditionally and continually obligated to SES
Americom to perform fully and timely all of the payment and other obligations
and covenants of Customer hereunder.

ARTICLE 4. SERVICE RESPONSIBILITIES

A.     Laws and Regulations Governing Service. Construction, launch, location
and operation of the Satellite, SES Americom’s satellite system and SES
Americom’s performance of all obligations pursuant to this Agreement are subject
to all applicable laws and regulations, including without limitation ITAR, as
amended, the Communications Act of 1934, as amended, the rules and regulations
of the FCC, and coordination agreements with other operators and
administrations.

B.     Use Conditions.

     (1)  Customer will use the Service in accordance with (a) all applicable
laws and regulations and (b) the conditions of use to be contained in a
Commercial Operations Systems User’s Guide to be agreed to by the parties (the
“User’s Guide”). Customer will not use the Service for any unlawful purpose,
including violation of laws governing the content of material transmitted using
the Service. If Customer’s non-compliance with the preceding two sentences
causes or threatens, or other circumstances arise from Customer’s use of the
Service which cause or threaten, damage to the Satellite, or if Customer’s use
of Service may reasonably result in the institution of criminal proceedings, or
administrative proceedings that may result in sanctions or other non-monetary
remedies, against SES Americom, SES Global SA, or any Affiliates of either
entity, SES Americom may take actions (including suspension and/or restriction
of Service) it reasonably believes necessary to ensure Customer’s compliance
with the User’s Guide or SES Americom’s compliance with law. SES Americom will
provide Customer with advance notice as reasonably practicable prior to taking
any such action; provided, however, that the foregoing shall not preclude SES
Americom from taking prompt action to preserve its interests. SES Americom will
also provide continuous monitoring of the Satellite in accordance with generally
accepted industry standards.

     (2)  Customer shall be responsible for the failure of third parties (e.g.,
subcontractors) who Customer utilizes in conjunction with the Service
(“Customer’s Designees”) to meet the requirements of Subsection (1) above as if
such failures were actions of Customer.

     (3)  ***

ARTICLE 5. OPERATIONAL MATTERS

A.     Service Access. Customer is responsible for providing, operating and
maintaining the equipment necessary to access the Satellite and Service. At no
additional cost to Customer, SES Americom shall be responsible for providing
telemetry, tracking and control service (“TTC”) for the Satellite, and shall
perform TTC service on the same standards as applied by SES Americom to the rest
of its satellite fleet. Customer at its expense shall provide SES Americom with
any descrambling or decoding devices that may be required for signal monitoring.
At a mutually agreed time, and prior to Customer transmitting from its earth
station(s), Customer will demonstrate to SES Americom’s designated Technical
Operations Center that its earth station(s) comply with the satellite access
specifications contained in the User’s Guide.

Execution Copy

8

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



B.     Action to Protect Satellite. SES Americom shall have sole and exclusive
control of operation of the Satellite. If circumstances occur which in SES
Americom’s reasonable judgment pose a threat to the stable operation of the
Satellite, SES Americom shall have the right to take action it reasonably
believes necessary to protect the Satellite, including discontinuance or
suspension of operation of the Satellite or any Channel, without any liability
to Customer, except as otherwise set forth in this Agreement, ***. If the
discontinuance or suspension of operation is permanent, then, if the
discontinuance applies to the entire Satellite, it shall be treated as a
Satellite Failure for purposes of Section 2.C, and if the discontinuance applies
to particular Channels, it shall be treated as a Partial Loss for purposes of
Section 2.C. SES Americom shall give Customer as much notice as practical under
the circumstances of any such discontinuance or suspension. If it becomes
necessary to discontinue or suspend service on one or more Channels on the
Satellite, and operational circumstances allow SES Americom to select the
Channel or Channels to be discontinued or suspended, SES Americom will consult
with Customer and implement Customer’s preferred course of action, such
consultation to take place prior to action by SES Americom unless more immediate
action is necessary.

C.     Certain Other Operational Matters.

     ***

ARTICLE 6. INDEMNIFICATION

A.     By Customer. ***

B.     By SES Americom ***:

***

C.     Survival. The provisions of this Article 6 shall survive expiration or
termination of this Agreement indefinitely.

ARTICLE 7. WARRANTY DISCLAIMER; LIMITATION OF LIABILITY

A.     Warranty Disclaimer. No warranties, express, implied, or statutory,
including any warranty of merchantability or fitness for a particular purpose,
apply to Service provided hereunder or the equipment and facilities used to
provide Service. The conveying by SES Americom of proprietary information or
other information to Customer shall in no way alter this disclaimer.

B.     Limitation of Liability.

     ***

C.     Survival. The provisions of this Article 7 shall survive expiration or
termination of this Agreement indefinitely.

ARTICLE 8. CONFIDENTIALITY AND NONDISCLOSURE

A.     Certain Information Regarding Service. Except for disclosures required by
a court or governmental agency or to assignees permitted under Section 10.I,
each party hereby agrees not to disclose to third parties (without the prior
written consent of the other party) the material terms and conditions of this
Agreement (including but not limited to the prices, payment terms, schedules,
protection arrangements, and restoration provisions thereof), and all
information provided to Customer and SES Americom related to the design and
performance characteristics of the Satellite, and any subsystems or components
thereof, including the Channels) Notwithstanding the foregoing, Customer (and
not SES Americom) may disclose

Execution Copy

9

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



to its third-party customers making use of the Service, and SES Americom (and
not Customer) may disclose to its third party vendors and contractors providing
services relating to the Satellite (including but not limited to insurance and
launch service providers), the Technical Performance Specifications, the User’s
Guide, and the protection arrangements and restoration provisions of the
Service.

B.     Proprietary Information. To the extent that either party discloses to the
other any other information which it considers proprietary or is proprietary
information of a third party, in written or tangible form, said party shall
identify such information as proprietary when disclosing it to the other party
by marking it clearly and conspicuously as proprietary information. Any
proprietary disclosure to either party, if made orally, shall be identified as
proprietary information at the time of disclosure, if the disclosing party
wishes to keep such information proprietary under this Agreement. Any such
information disclosed under this Agreement shall be used by the recipient
thereof only in its performance under this Agreement.

     Neither party shall be liable for the inadvertent or accidental disclosure
of such information marked as proprietary, if such disclosure occurs despite the
exercising of the same degree of care as the receiving party normally takes to
preserve and safeguard its own proprietary information (but not less than
reasonable care) or if such information (1) is or becomes lawfully available to
the public from a source other than the receiving party before or during the
period of this Agreement, (2) is released in writing by the disclosing party
without restrictions, (3) is lawfully obtained by the receiving party from a
third party or parties without obligation of confidentiality, (4) is lawfully
known by the receiving party prior to such disclosure and is not subject to any
confidentiality obligations, or (5) is at any time lawfully developed by the
receiving party completely independently of any such disclosure or disclosures
from the disclosing party.

     In addition, neither party shall be liable for the disclosure of any
proprietary information which it receives under this Agreement pursuant to
judicial action or decree, or pursuant to any requirement of any Government or
any agency or department thereof, having jurisdiction over such party, provided
that in the reasonable opinion of counsel for such party such disclosure is
required, and provided further that such party, to the extent reasonably
practical, shall have given the other party notice prior to such disclosure.

     Customer and SES Americom agree to negotiate in good faith a three-party
non-disclosure agreement with Vendor for information to be disclosed related to
this Agreement.

C.     Survival. The provisions of this Article 8 shall survive expiration or
termination of this Agreement indefinitely.

ARTICLE 9. TERMINATION

A.     Termination for Default. In addition to any rights of termination
provided in other Articles of this Agreement, either party may terminate this
Agreement (a “Termination for Default”) by giving the other party written notice
thereof in the event: (1) the other party materially breaches this Agreement
(except for a breach of Article 8) and fails to cure such breach within thirty
(30) days after receipt of written notice thereof (except that, if the breaching
party fails to pay amounts due hereunder, such cure period shall be reduced to
twenty (20) days for the second and subsequent failures in any one calendar
year, and, in lieu of termination, SES Americom may, in its sole discretion,
suspend the provision to Customer of the Service, with no liability to
Customer); or (2) the other party becomes insolvent or the subject of insolvency
proceedings, including without limitation, if the other party is judicially
declared insolvent or bankrupt, or if any assignment is made of the other
party’s property for the benefit of its creditors or if a receiver, conservator,
trustee in bankruptcy or other similar officer is appointed by a court of
competent jurisdiction to take charge of all or any substantial part of the
other party’s property, or if a petition is filed by or against the other party
under any provision of the Bankruptcy Code now or hereafter enacted, and such
proceeding is not dismissed within sixty (60) days after filing, or if a
petition is filed by the other party under any provision of the Bankruptcy Code
now or hereinafter enacted. ***

Execution Copy

10

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



B.     Termination for Convenience. At any time after the Effective Date,
Customer may terminate this Agreement for convenience (a “Termination for
Convenience”), by written notice to SES Americom, provided at least 180 days
prior to the effective date of such termination, provided that, on the effective
date of such termination, Customer shall pay to SES Americom an amount equal to
*** (together, the “Termination Payment”). The Termination Payment *** shall
constitute Customer’s sole obligation in the event of a Termination for
Convenience, and, for the avoidance of doubt, Customer shall have no further
duties or obligations to SES Americom hereunder, except as expressly set forth
in Subsection 9.F(2), provided that, except as provided in Subsection 2.A(2),
Customer understands and agrees that any attempt to recover some or all of the
Option Payment at any time or pay less than the Termination Payment in
connection with a Termination for Convenience would be a breach of this
Agreement and entitle SES Americom to terminate the Agreement for breach under
Section 9.A and recover the Termination Value.

C.     Termination for Delay or Force Majeure.



    ***

D.     Refunds. In the event of the expiration of this Agreement pursuant to
Section 9.F(1), or in the event of termination by Customer or wrongful
termination by SES Americom pursuant to this Agreement, SES Americom shall
refund any portion of the MRC paid by Customer to SES Americom which relates to
Service not provided by SES Americom, and no further MRC or other amounts shall
be due for the period following expiration or termination. By way of
clarification, this Section 9.D shall not limit Customer’s rights under this
Agreement, at law, in equity or otherwise in the event of Termination for
Default or otherwise by Customer.

E.     Termination Liability. ***

F.     Expiration of Agreement/ Survival.

     ***

     (2)  Neither party shall have any further obligations or liability to the
other under this Agreement in the event of the termination or expiration of this
Agreement in accordance with this Article 9, except for any obligations or
liability (a) arising prior to such termination or expiration, (b) expressly
arising upon or as a result of such termination or expiration, (c) expressly
described in this Agreement as surviving such expiration or termination, or (d)
arising as a result of or in connection with the representations and warranties
in Article 3.

G.     Inability to Regain Satellite. If upon expiration or termination of this
Agreement, SES Americom is unable to regain the use of all, or any part of, the
Satellite free and clear of any claims (including, but not limited to, claims of
a debtor in bankruptcy) or liens arising as a result of the use of the Satellite
by Customer or Customer’s Designees, then in addition to any specific
performance remedy available to SES Americom pursuant to Section 10.G of this
Agreement, Customer shall be obligated, without regard to any such expiration or
termination, to continue to pay SES Americom the payments provided for in
Article 2 in proportion to the portion of the Satellite SES Americom is unable
to regain (the “Continuation Payments”).

***

ARTICLE 10. GENERAL PROVISIONS

A.     Force Majeure. If a Force Majeure Event under this Agreement has occurred
and is continuing, then the performance obligations of the party directly
affected by such Force Majeure Event under this

Execution Copy

11

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



Agreement shall be tolled for the duration of such Force Majeure Event and such
party shall not be liable to the other by reason of any delay or failure in
performance of this Agreement which arises out of such Force Majeure Event;
provided that the party directly affected by such Force Majeure Event shall
promptly take and continue to take all reasonable actions to abate such Force
Majeure Event as soon as possible. If a payment is made late as a result of a
Force Majeure Event (e.g., unscheduled closure of the banking settlement
system), then interest at 30-day LIBOR shall be compounded monthly and paid from
the due date until the date actually paid. If Service is unavailable as a result
of a Force Majeure Event affecting the Satellite, then Customer’s obligation to
pay the MRC shall be suspended during such period Service is unavailable and
shall resume upon the Service becoming available. A “Force Majeure Event” means
acts of God, acts of the other party, acts of government authority, strikes or
other labor disturbances, or any other cause beyond the reasonable control of
that party, that (1) as to SES Americom, relates to or affects its ability to
provide the Service, or (2) as to either party, relates to or affects that’s
party’s ability to make a payment.

B.     No Implied License. The provision of services or the conveying of any
information under this Agreement shall not convey any license by implication,
estoppel or otherwise, under any patents or other intellectual property rights
of Customer or SES Americom, SES Global SA, and their Affiliates, contractors
and vendors (including Vendor).

C.     No Third-Party Rights; No Fiduciary Relationship. Nothing contained in
this Agreement shall be deemed or construed by the parties or by any third party
to create any rights, obligations or interests in third parties; or to create
the relationship of principal and agent, partnership or joint venture or any
other fiduciary relationship or association between the parties.

D.     No Waiver; Remedies Cumulative. No waiver, alteration, or modification of
any of the terms of this Agreement will be binding unless in writing and signed
by both parties. All remedies and rights hereunder and those available in law or
in equity shall be cumulative and the exercise by a party of any such right or
remedy shall not preclude the exercise of any other right or remedy available
under this Agreement in law or in equity.

E.     Costs and Attorneys’ Fees. In any action brought with respect to this
Agreement by one party hereto against the other party hereto, in addition to any
other money damages awarded by a court of competent jurisdiction, the prevailing
party shall be entitled to recover from the other party its reasonable costs,
including reasonable attorneys’ fees, in successfully bringing or defending
against such action.

F.     Exclusive Jurisdiction. Each party hereby irrevocably and
unconditionally:

     (1)  (a) agrees that any suit, action or proceeding against SES Americom by
Customer with respect to this Agreement shall be instituted only in the trial
court of Princeton, New Jersey, or the U.S. District Court for the District of
New Jersey (and appellate courts from any of the foregoing), as Customer may
elect in its sole discretion, (b) agrees that any suit, action or proceeding
against Customer by SES Americom with respect to this Agreement shall be
instituted only in the trial court of Denver, Colorado, or the U.S. District
Court for the District of Colorado (and appellate courts from any of the
foregoing), as SES Americom may elect in its sole discretion, (c) consents and
submits, for itself and its property, to the jurisdiction of such courts for the
purpose of any such suit, action or proceeding instituted against it by the
other, and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law;

     (2)  agrees that service of all writs, process and summonses in any suit,
action or proceeding pursuant to Subsection (1) above may be effected by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address for notices pursuant to Section 1.E, such service to
become effective 30 days after such mailing, provided that nothing contained in
this Subsection (2) shall

Execution Copy

12

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



affect the right of either party to serve process in any other manner permitted
by law; and

     (3)  (a) waives any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in any court specified in clause (a) or clause (b) of
Subsection (1) above (as applicable), (b) waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum and (c) agrees not to plead or claim either of the foregoing.

     (4)  The provisions of this Subsection F shall survive expiration or
termination of this Agreement indefinitely.

G.     Specific Performance. Each party recognizes that any material breach of
the terms of this Agreement would give rise to irreparable harm to the other
party for which money damages would not be an adequate remedy, and accordingly
agrees that, any term of this Agreement to the contrary notwithstanding, in
addition to all other remedies available to it, each party shall be entitled to
enforce the terms of this Agreement by a decree of specific performance against
the other party, in each case without the necessity of proving the inadequacy of
money damages, provided that Customer shall not be entitled to receive the
benefit of such specific performance with respect to any action by SES Americom
that would: (i) pose or allow to remain a threat to the health and stable
operation of the Satellite; or (ii) result in a violation by SES Americom of any
applicable law or regulation, or any coordination agreement or requirement. Such
remedy shall not be deemed the exclusive remedy for breach of this Agreement,
but shall be in addition to all other remedies that a party may have at law, in
equity, under contract or otherwise. The provisions of this Subsection G shall
survive expiration or termination of this Agreement indefinitely.

H.     Headings; Severability; Customer Purchase Orders. All titles and headings
in this Agreement are for reference purposes only; they will not affect the
meaning or construction of the terms of this Agreement. If any part or parts of
this Agreement are held to be invalid, the remaining parts of the Agreement will
continue to be valid and enforceable. Customer agrees that any purchase order or
other similar document that Customer may issue in connection with this Agreement
will be for Customer’s internal purposes only and, therefore, even if
acknowledged by SES Americom, will not in any way add to, subtract from, or in
any way modify the terms and conditions of this Agreement.

I.     Assignment. ***

J.     Inter-Party Waiver. Customer, on behalf of itself and its officers,
employees, Affiliates, agents, insurers, owners and customers, agrees to accept
the inter-party waiver and related indemnity provisions required by the
applicable Launch Services Agreement for a launch, modified so as to apply to
Customer and the launch services provider. SES Americom likewise, on behalf of
itself and its officers, employees, Affiliates, agents, insurers, owners and
customers, agrees to accept the inter-party waiver and related indemnity
provisions required by the applicable Launch Services Agreement for a launch,
modified so as to apply to SES Americom and the launch services provider. In no
event shall such inter-party waiver and related indemnity provisions have any
effect on the rights, obligations and liabilities of and between Customer and
SES Americom under this Agreement.

K.     Publicity. Neither party shall in any way or in any form publicize or
advertise in any manner this Agreement or the Services to be provided pursuant
to this Agreement without the express written approval (which shall not be
unreasonably withheld) of the other party, obtained in advance, for each item of
advertising or publicity. The foregoing prohibition shall include but not be
limited to news releases, letters, correspondence, literature, promotional
materials or displays of any nature or form. Each request for approval hereunder
shall be submitted in writing to the representative designated in writing; and
approval, in each instance, shall be effective only if in writing and signed by
said representative. Nothing herein shall

Execution Copy

13

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 



prevent either party from providing the FCC, or any other governmental agency,
information concerning this Agreement as required by law or in response to a
request for information by such governmental agency. Notwithstanding the
foregoing, either party may refer to the fact that SES Americom is providing the
Service to Customer without the other party’s prior approval so long as such
statements are limited to a statement of such fact and are not an endorsement
(positive or negative) of any product or service.

L.     ITAR. Information exchanged under this Agreement may be subject to U.S.
export control laws and regulations, such as the U.S. International Traffic in
Arms Regulations (“ITAR”) or the Export Administration Act. The parties agree
that information subject to the export control laws and regulations shall not be
disclosed or transferred to a third party without first obtaining written
approval from the disclosing party and complying with all applicable U.S. export
control laws and regulations.

M.     Entire Agreement. This Agreement contains the entire and exclusive
understanding between the parties concerning the subject matter hereof and
supersedes all prior communications and understandings between them relative to
the subject matter hereof.

ARTICLE 11. DEFINITIONS

     As used in this Agreement:



A.   “Affiliate” means, with respect to a party, any person or entity (1) 10% or
more of the capital securities which on an as-converted basis are owned by, or
(2) directly or indirectly controlling, controlled by, or under common control
with, such party at the time when the determination of affiliation is being
made. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to a person or entity, shall mean the possession,
directly or indirectly, of the power to (a) direct or cause the direction of
management policies of such person or entity, whether through the ownership of
voting securities or by contract or otherwise, or (b) select a majority of the
Board of Directors of such person or entity.   B.   “Agreement” shall have the
meaning specified in Section 1.A.   C.   ***   D.   ***   E.   “AMC-15
Satellite” shall have the meaning specified in Section 1.A.   F.   ***   G.  
***   H.   ***   I.   ***   J.   ***   K.   ***   L.   ***   M.   “Business Day”
means Monday through Friday, 8:30 a.m. to 5:00 p.m. (local time in New York
City, New York) exclusive of banking holidays observed in New York City.

Execution Copy

14

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 





N.   ***   O.   “Channel” means a communication path by which a signal is
transmitted using the Satellite.   P.   “Construction Contract” shall have the
meaning specified in Section 1.A.   Q.   “Continuation Payments” shall have the
meaning specified in Section 9.G.   R.   “Customer” shall have the meaning
specified in the preamble paragraph.   S.   “Customer’s Designees” shall have
the meaning specified in Subsection 4.B(2).   T.   ***   U.   “End-of-Life”
means the date on which, in SES Americom’s reasonable judgment, a satellite
should be taken out of service because of insufficient fuel.   V.   “Effective
Date” shall have the meaning specified in the preamble paragraph.   W.   ***  
X.   ***   Y.   “Force Majeure Event” shall have the meaning specified in
Section 10.A.   Z.   “FSS” shall mean the Fixed-Satellite Service, as defined in
the Radio Regulations of the ITU.



AA.   ***   BB.   “In-Service” means that the *** is deployed in the Orbital
Location, and, following SES Americom testing and verification of the entire
Satellite, SES Americom determines in its reasonable business judgment that the
Satellite or all usable capacity thereof, is ready for commercial operation in
accordance with the applicable Technical Performance Specifications, provided
that the Satellite is not a Satellite Failure. SES Americom agrees that it shall
provide written notice of such determination to Customer on the date that SES
Americom makes its determination.   CC.   “In-Service Date” means the date on
which the Satellite *** is In-Service.   DD.   ***   EE.   “Intended Use” means
the provision by Customer to consumers in the United States of direct-to-home
video, audio, data and broadband and other digital communications services.  
FF.   ***   GG.   ***   HH.   ***   II.   ***   JJ.   ***   KK.   “ITAR” shall
have the meaning ascribed to that term in Section 10.L.   LL.   “ITU” means the
International Telecommunications Union.

Execution Copy

15

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 





MM.   ***   NN.   “Launch Service Agreement” means the agreement executed
between SES Americom and a launch provider for the launch of the Satellite.  
OO.   “MRC” shall have the meaning specified in Section 2.B.   PP.   ***   QQ.  
***   RR.   ***   SS.   ***   TT.   “Orbital Location” shall have the meaning
specified in Section 1.A.   UU.   “Partial Loss” shall mean any failure of a
Channel to operate in accordance with the Technical Performance Specifications
that does not result in a Satellite Failure.   VV.   “Prime Rate” shall mean the
“prime rate” of interest as shown in the Money and Investing Section of the Wall
Street Journal as of the applicable date.   WW.   “Program Management” means the
SES Americom effort (both internal and external resources) to manage the
construction, launch, insurance and commissioning of a satellite.   XX.   ***  
YY.   ***   ZZ.   ***   AAA.   ***   BBB.   ***   CCC.   “Satellite” shall mean
the AMC-15 Satellite ***   DDD.   ***   EEE.   “Service” shall have the meaning
specified in Section 1.A.   FFF.   “Service Term” shall have the meaning
specified in Section 1.C.   GGG.   “SES Americom” shall have the meaning
specified in the preamble paragraph.   HHH.   ***   III.   ***   JJJ.   ***  
KKK.   “Technical Performance Specifications” shall have the meaning specified
in Section 1.A.   LLL.   “Termination for Convenience” shall have the meaning
specified in Section 9.B.   MMM.   “Termination for Default” shall have the
meaning specified in Section 9.A.

Execution Copy

16

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------



 





NNN.   “Termination Payment” shall have the meaning specified in Section 9.B.  
OOO.   “Termination Value” shall have the meaning specified in Section 9.E.  
PPP.   “TTC” shall have the meaning specified in Section 5.A.   QQQ.   “User’s
Guide” shall have the meaning specified in Section 4.B.   RRR.   “Vendor” shall
mean Lockheed Martin Corporation, ***

This Agreement contains the complete and exclusive understanding of the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements between the parties with respect thereto. To the extent that any
Attachment may be inconsistent with the text of the Agreement, the text of the
Agreement shall control.

              ECHOSTAR SATELLITE CORPORATION   SES AMERICOM, INC., as agent for
SES
AMERICOM CALIFORNIA, INC.
and SES AMERICOM COLORADO, INC.   By:       By:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Signature)   (Signature)   Name:   Name:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Typed or Printed Name)   (Typed or Printed Name)   Title:   Title:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  ECHOSTAR COMMUNICATIONS CORPORATION,
solely as to the obligation set forth in
Section 3.C of this Agreement           By:       By:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Signature)   (Signature)   Name:   Name:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

(Typed or Printed Name)   (Typed or Printed Name)   Title:   Title:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Execution Copy

17

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.